ORDER
PER CURIAM.
Johnie Wilkerson (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. A jury convicted Movant of: one count of first-degree murder, in violation of Section 565.0201 three counts of armed criminal action, in violation of Section 571.015; and two counts of first-degree assault on a law enforcement officer, in violation of Section 565.081. The trial court sentenced Movant to: life imprisonment without parole on the murder conviction; life imprisonment on one of the armed criminal action convictions; twenty years’ imprisonment on each of the remaining two armed criminal action convictions; and twenty years’ imprisonment on each of the first-degree assault convictions. The terms of life imprisonment are consecutive to one another and concurrent to all of the other counts; all of the twenty-year terms are concurrent to one another. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Wilkerson, 100 S.W.3d 820 (Mo.App. E.D.2003).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.